
	
		I
		112th CONGRESS
		1st Session
		H. R. 2885
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2011
			Mr. Smith of Texas
			 (for himself, Mr. Calvert,
			 Mr. Gallegly,
			 Mr. Miller of Florida,
			 Mr. Terry,
			 Mrs. Blackburn,
			 Mr. Lewis of California,
			 Mr. Westmoreland,
			 Mr. Kingston,
			 Mr. Ross of Florida,
			 Mr. Burgess,
			 Mr. Latham,
			 Mr. Franks of Arizona,
			 Mr. Gary G. Miller of California, and
			 Mrs. Myrick) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Education and the
			 Workforce and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to make
		  mandatory and permanent requirements relating to use of an electronic
		  employment eligibility verification system, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Legal Workforce
			 Act.
		2.Employment
			 eligibility verification process
			(a)In
			 generalSection 274A(b) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1324a(b)) is amended to read as follows:
				
					(b)Employment
				eligibility verification process
						(1)New hires,
				recruitment, and referralThe
				requirements referred to in paragraphs (1)(B) and (3) of subsection (a) are, in
				the case of a person or other entity hiring, recruiting, or referring an
				individual for employment in the United States, the following:
							(A)Attestation
				after examination of documentation
								(i)AttestationOn the date of hire (as defined in
				subsection (h)(4)), the person or entity shall attest, under penalty of perjury
				and on a form, including electronic and telephonic formats, designated or
				established by the Secretary by regulation not later than 6 months after the
				date of the enactment of the Legal Workforce Act, that it has verified that the
				individual is not an unauthorized alien by—
									(I)obtaining from the
				individual the individual’s social security account number and recording the
				number on the form (if the individual claims to have been issued such a
				number), and, if the individual does not attest to United States nationality
				under subparagraph (B), obtaining such identification or authorization number
				established by the Department of Homeland Security for the alien as the
				Secretary of Homeland Security may specify, and recording such number on the
				form; and
									(II)examining—
										(aa)a document relating to the individual
				presenting it described in clause (ii); or
										(bb)a document relating to the individual
				presenting it described in clause (iii) and a document relating to the
				individual presenting it described in clause (iv).
										(ii)Documents
				evidencing employment authorization and establishing identityA
				document described in this subparagraph is an individual’s—
									(I)unexpired United
				States passport or passport card;
									(II)unexpired
				permanent resident card that contains a photograph;
									(III)unexpired
				employment authorization card that contains a photograph;
									(IV)in the case of a nonimmigrant alien
				authorized to work for a specific employer incident to status, a foreign
				passport with Form I–94 or Form I–94A, or other documentation as designated by
				the Secretary specifying the alien’s nonimmigrant status as long as the period
				of status has not yet expired and the proposed employment is not in conflict
				with any restrictions or limitations identified in the documentation;
									(V)passport from the Federated States of
				Micronesia (FSM) or the Republic of the Marshall Islands (RMI) with Form I–94
				or Form I–94A, or other documentation as designated by the Secretary,
				indicating nonimmigrant admission under the Compact of Free Association Between
				the United States and the FSM or RMI; or
									(VI)other document
				designated by the Secretary of Homeland Security, if the document—
										(aa)contains a photograph of the individual and
				biometric identification data from the individual and such other personal
				identifying information relating to the individual as the Secretary of Homeland
				Security finds, by regulation, sufficient for purposes of this clause;
										(bb)is
				evidence of authorization of employment in the United States; and
										(cc)contains security
				features to make it resistant to tampering, counterfeiting, and fraudulent
				use.
										(iii)Documents
				evidencing employment authorizationA document described in this subparagraph
				is an individual's social security account number card (other than such a card
				which specifies on the face that the issuance of the card does not authorize
				employment in the United States).
								(iv)Documents
				establishing identity of individualA document described in this
				subparagraph is—
									(I)an individual's unexpired State issued
				driver’s license or identification card if it contains a photograph and
				information such as name, date of birth, gender, height, eye color, and
				address;
									(II)an individual's unexpired U.S. military
				identification card;
									(III)an individual's unexpired Native American
				tribal identification document issued by a tribal entity recognized by the
				Bureau of Indian Affairs; or
									(IV)in the case of an individual under 18 years
				of age, a parent or legal guardian’s attestation under penalty of law as to the
				identity and age of the individual.
									(v)Authority to
				prohibit use of certain documentsIf the Secretary of Homeland
				Security finds, by regulation, that any document described in clause (i), (ii),
				or (iii) as establishing employment authorization or identity does not reliably
				establish such authorization or identity or is being used fraudulently to an
				unacceptable degree, the Secretary may prohibit or place conditions on its use
				for purposes of this paragraph.
								(vi)SignatureSuch attestation may be manifested by
				either a hand-written or electronic signature.
								(B)Individual
				attestation of employment authorization
								(i)In
				generalDuring the
				verification period (as defined in subparagraph (F)), the individual shall
				attest, under penalty of perjury on the form designated or established for
				purposes of subparagraph (A), that the individual is a citizen or national of
				the United States, an alien lawfully admitted for permanent residence, or an
				alien who is authorized under this Act or by the Secretary of Homeland Security
				to be hired, recruited, or referred for such employment. Such attestation may
				be manifested by either a hand-written or electronic signature. The individual
				shall also provide that individual’s social security account number (if the
				individual claims to have been issued such a number), and, if the individual
				does not attest to United States nationality under this subparagraph, such
				identification or authorization number established by the Department of
				Homeland Security for the alien as the Secretary may specify.
								(ii)Criminal
				penalty
									(I)OffensesAny individual who, pursuant to clause (i),
				provides a social security account number or an identification or authorization
				number established by the Secretary of Homeland Security that belongs to
				another person, knowing that the number does not belong to the individual
				providing the number, shall be fined under title 18, United States Code,
				imprisoned not less than 1 year and not more than 15 years, or both. Any
				individual who, pursuant to clause (i), provides, during and in relation to any
				felony violation enumerated in section 1028A(c) of title 18, United States
				Code, a social security account number or an identification or authorization
				number established by the Secretary of Homeland Security that belongs to
				another person, knowing that the number does not belong to the individual
				providing the number, in addition to the punishment provided for such felony,
				shall be fined under title 18, United States Code, imprisoned for a term of 2
				years, or both.
									(II)Consecutive
				sentenceNotwithstanding any other provision of law—
										(aa)a
				court shall not place on probation any individual convicted of a violation of
				this clause;
										(bb)except as
				provided in item (dd), no term of imprisonment imposed on an individual under
				this section shall run concurrently with any other term of imprisonment imposed
				on the individual under any other provision of law, including any term of
				imprisonment imposed for the felony enumerated in section 1028A(c) of title 18,
				United States Code, during which the violation of this section occurred;
										(cc)in
				determining any term of imprisonment to be imposed for the felony enumerated in
				section 1028A(c) of title 18, United States Code, during which the violation of
				this clause occurred, a court shall not in any way reduce the term to be
				imposed for such crime so as to compensate for, or otherwise take into account,
				any separate term of imprisonment imposed or to be imposed for a violation of
				this clause; and
										(dd)a
				term of imprisonment imposed on an individual for a violation of this clause
				may, in the discretion of the court, run concurrently, in whole or in part,
				only with another term of imprisonment that is imposed by the court at the same
				time on that individual for an additional violation of this clause, except that
				such discretion shall be exercised in accordance with any applicable guidelines
				and policy statements issued by the United States Sentencing Commission
				pursuant to section 994 of title 28, United States Code.
										(C)Retention of
				verification form and verification
								(i)In
				generalAfter completion of such form in accordance with
				subparagraphs (A) and (B), the person or entity shall—
									(I)retain a paper, microfiche, microfilm, or
				electronic version of the form and make it available for inspection by officers
				of the Department of Homeland Security, the Special Counsel for
				Immigration-Related Unfair Employment Practices, or the Department of Labor
				during a period beginning on the date of the recruiting or referral of the
				individual, or, in the case of the hiring of an individual, the date on which
				the verification is completed, and ending—
										(aa)in
				the case of the recruiting or referral of an individual, 3 years after the date
				of the recruiting or referral; and
										(bb)in the case of the hiring of an individual,
				the later of 3 years after the date the verification is completed or one year
				after the date the individual’s employment is terminated; and
										(II)during the verification period (as defined
				in subparagraph (F)), make an inquiry, as provided in subsection (d), using the
				verification system to seek verification of the identity and employment
				eligibility of an individual.
									(ii)Confirmation
									(I)Confirmation
				receivedIf the person or
				other entity receives an appropriate confirmation of an individual’s identity
				and work eligibility under the verification system within the time period
				specified, the person or entity shall record on the form an appropriate code
				that is provided under the system and that indicates a final confirmation of
				such identity and work eligibility of the individual.
									(II)Tentative
				nonconfirmation receivedIf
				the person or other entity receives a tentative nonconfirmation of an
				individual’s identity or work eligibility under the verification system within
				the time period specified, the person or entity shall so inform the individual
				for whom the verification is sought. If the individual does not contest the
				nonconfirmation within the time period specified, the nonconfirmation shall be
				considered final. The person or entity shall then record on the form an
				appropriate code which has been provided under the system to indicate a final
				nonconfirmation. If the individual does contest the nonconfirmation, the
				individual shall utilize the process for secondary verification provided under
				subsection (d). The nonconfirmation will remain tentative until a final
				confirmation or nonconfirmation is provided by the verification system within
				the time period specified. In no case shall an employer terminate employment of
				an individual because of a failure of the individual to have identity and work
				eligibility confirmed under this section until a nonconfirmation becomes final.
				Nothing in this clause shall apply to a termination of employment for any
				reason other than because of such a failure. In no case shall an employer
				rescind the offer of employment to an individual because of a failure of the
				individual to have identity and work eligibility confirmed under this
				subsection until a nonconfirmation becomes final. Nothing in this subclause
				shall apply to a recission of the offer of employment for any reason other than
				because of such a failure.
									(III)Final
				confirmation or nonconfirmation receivedIf a final confirmation or nonconfirmation
				is provided by the verification system regarding an individual, the person or
				entity shall record on the form an appropriate code that is provided under the
				system and that indicates a confirmation or nonconfirmation of identity and
				work eligibility of the individual.
									(IV)Extension of
				timeIf the person or other entity in good faith attempts to make
				an inquiry during the time period specified and the verification system has
				registered that not all inquiries were received during such time, the person or
				entity may make an inquiry in the first subsequent working day in which the
				verification system registers that it has received all inquiries. If the
				verification system cannot receive inquiries at all times during a day, the
				person or entity merely has to assert that the entity attempted to make the
				inquiry on that day for the previous sentence to apply to such an inquiry, and
				does not have to provide any additional proof concerning such inquiry.
									(V)Consequences of
				nonconfirmation
										(aa)Termination or
				notification of continued employmentIf the person or other entity has received
				a final nonconfirmation regarding an individual, the person or entity may
				terminate employment of the individual (or decline to recruit or refer the
				individual). If the person or entity does not terminate employment of the
				individual or proceeds to recruit or refer the individual, the person or entity
				shall notify the Secretary of Homeland Security of such fact through the
				verification system or in such other manner as the Secretary may
				specify.
										(bb)Failure to
				notifyIf the person or entity fails to provide notice with
				respect to an individual as required under item (aa), the failure is deemed to
				constitute a violation of subsection (a)(1)(A) with respect to that
				individual.
										(VI)Continued
				employment after final nonconfirmationIf the person or other entity continues to
				employ (or to recruit or refer) an individual after receiving final
				nonconfirmation, a rebuttable presumption is created that the person or entity
				has violated subsection (a)(1)(A).
									(D)Continuation of
				seasonal agricultural employmentAn individual shall not be considered a new
				hire subject to verification under this paragraph if the individual is engaged
				in seasonal agricultural employment and is returning to work for an employer
				that previously employed the individual.
							(E)Effective dates
				of new procedures
								(i)HiringExcept
				as provided in clause (iii), the provisions of this paragraph shall apply to a
				person or other entity hiring an individual for employment in the United States
				as follows:
									(I)With respect to employers having 10,000 or
				more employees in the United States on the date of the enactment of the Legal
				Workforce Act, on the date that is 6 months after the date of the enactment of
				such Act.
									(II)With respect to employers having 500 or
				more employees in the United States, but less than 10,000 employees in the
				United States, on the date of the enactment of the Legal Workforce Act, on the
				date that is 12 months after the date of the enactment of such Act.
									(III)With respect to employers having 20 or more
				employees in the United States, but less than 500 employees in the United
				States, on the date of the enactment of the Legal Workforce Act, on the date
				that is 18 months after the date of the enactment of such Act.
									(IV)With respect to employers having 1 or more
				employees in the United States, but less than 20 employees in the United
				States, on the date of the enactment of the Legal Workforce Act, on the date
				that is 24 months after the date of the enactment of such Act.
									(ii)Recruiting and
				referringExcept as provided
				in clause (iii), the provisions of this paragraph shall apply to a person or
				other entity recruiting or referring an individual for employment in the United
				States on the date that is 12 months after the date of the enactment of the
				Legal Workforce Act.
								(iii)Agricultural
				labor or servicesWith respect to an employee performing
				agricultural labor or services (as defined for purposes of section
				101(a)(15)(H)(ii)(a)), this paragraph shall not apply with respect to the
				verification of the employee until the date that is 36 months after the date of
				the enactment of the Legal Workforce Act. An employee described in this clause
				shall not be counted for purposes of clause (i).
								(iv)Transition
				ruleSubject to paragraph
				(4), the following shall apply to a person or other entity hiring, recruiting,
				or referring an individual for employment in the United States until the
				effective date or dates applicable under clauses (i) through (iii):
									(I)This subsection,
				as in effect before the enactment of the Legal Workforce Act.
									(II)Subtitle A of
				title IV of the Illegal Immigration Reform and Immigrant Responsibility Act of
				1996 (8 U.S.C. 1324a note), as in effect before the effective date in section
				7(c) of the Legal Workforce Act.
									(III)Any other provision of Federal law
				requiring the person or entity to participate in the E-Verify Program described
				in section 403(a) of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 (8 U.S.C. 1324a note), as in effect before the
				effective date in section 7(c) of the Legal Workforce Act, including Executive
				Order 13465 (8 U.S.C. 1324a note; relating to Government procurement).
									(F)Verification
				period defined
								(i)In
				generalFor purposes of this
				paragraph:
									(I)In the case of
				recruitment or referral, the term verification period means the
				period ending on the date recruiting or referring commences.
									(II)In the case of
				hiring, the term verification period means the period beginning on
				the date on which an offer of employment is extended and ending on the date
				that is 3 business days after the date of hire, except as provided in clause
				(iii). The offer of employment may be conditioned in accordance with clause
				(ii).
									(ii)Job offer may
				be conditionalA person or other entity may offer a prospective
				employee an employment position that is conditioned on final verification of
				the identity and employment eligibility of the employee using the procedures
				established under this paragraph.
								(iii)Special
				ruleNotwithstanding clause (i)(II), in the case of an alien who
				is authorized for employment and who provides evidence from the Social Security
				Administration that the alien has applied for a social security account number,
				the verification period ends three business days after the alien receives the
				social security account number.
								(2)Reverification
				for individuals with limited work authorization
							(A)In
				generalExcept as provided in
				subparagraph (B), a person or entity shall make an inquiry, as provided in
				subsection (d), using the verification system to seek reverification of the
				identity and employment eligibility of all individuals with a limited period of
				work authorization employed by the person or entity during the 3 business days
				before the date on which the employee's work authorization expires as
				follows:
								(i)With respect to employers having 10,000 or
				more employees in the United States on the date of the enactment of the Legal
				Workforce Act, beginning on the date that is 6 months after the date of the
				enactment of such Act.
								(ii)With respect to employers having 500 or
				more employees in the United States, but less than 10,000 employees in the
				United States, on the date of the enactment of the Legal Workforce Act,
				beginning on the date that is 12 months after the date of the enactment of such
				Act.
								(iii)With respect to employers having 20 or more
				employees in the United States, but less than 500 employees in the United
				States, on the date of the enactment of the Legal Workforce Act, beginning on
				the date that is 18 months after the date of the enactment of such Act.
								(iv)With respect to employers having 1 or more
				employees in the United States, but less than 20 employees in the United
				States, on the date of the enactment of the Legal Workforce Act, beginning on
				the date that is 24 months after the date of the enactment of such Act.
								(B)Agricultural
				labor or servicesWith
				respect to an employee performing agricultural labor or services (as defined
				for purposes of section 101(a)(15)(H)(ii)(a)), or an employee recruited or
				referred by a farm labor contractor (as defined in section 3 of the Migrant and
				Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801)), subparagraph (A)
				shall not apply with respect to the reverification of the employee until the
				date that is 36 months after the date of the enactment of the Legal Workforce
				Act. An employee described in this subparagraph shall not be counted for
				purposes of subparagraph (A).
							(C)ReverificationParagraph (1)(C)(ii) shall apply to
				reverifications pursuant to this paragraph on the same basis as it applies to
				verifications pursuant to paragraph (1), except that employers shall—
								(i)use a form
				designated or established by the Secretary by regulation for purposes of this
				paragraph; and
								(ii)retain a paper, microfiche, microfilm, or
				electronic version of the form and make it available for inspection by officers
				of the Department of Homeland Security, the Special Counsel for
				Immigration-Related Unfair Employment Practices, or the Department of Labor
				during the period beginning on the date the reverification commences and ending
				on the date that is the later of 3 years after the date of such reverification
				or 1 year after the date the individual’s employment is terminated.
								(3)Previously hired
				individuals
							(A)On a mandatory
				basis for certain employees
								(i)In
				generalNot later than the
				date that is 6 months after the date of the enactment of the Legal Workforce
				Act, an employer shall make an inquiry, as provided in subsection (d), using
				the verification system to seek verification of the identity and employment
				eligibility of any individual described in clause (ii) employed by the employer
				whose employment eligibility has not been verified under the E-Verify Program
				described in section 403(a) of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 (8 U.S.C. 1324a note).
								(ii)Individuals
				describedAn individual
				described in this clause is any of the following:
									(I)An employee of any
				unit of a Federal, State, or local government.
									(II)An employee who requires a Federal security
				clearance working in a Federal, State or local government building, a military
				base, a nuclear energy site, a weapons site, or an airport or other facility
				that requires workers to carry a Transportation Worker Identification
				Credential (TWIC).
									(III)An employee assigned to perform work in the
				United States under a Federal contract, except that this subclause—
										(aa)is
				not applicable to individuals who have a clearance under Homeland Security
				Presidential Directive 12 (HSPD 12 clearance), are administrative or overhead
				personnel, or are working solely on contracts that provide Commercial Off The
				Shelf goods or services as set forth by the Federal Acquisition Regulatory
				Council, unless they are subject to verification under subclause (II);
				and
										(bb)only applies to
				contracts over the simple acquisition threshold as defined in section 2.101 of
				title 48, Code of Federal Regulations.
										(B)On a mandatory
				basis for multiple users of same social security account numberIn the case of an employer who is required
				by this subsection to use the verification system described in subsection (d),
				or has elected voluntarily to use such system, the employer shall make
				inquiries to the system in accordance with the following:
								(i)The Commissioner of Social Security shall
				notify annually employees (at the employee address listed on the Wage and Tax
				Statement) who submit a social security account number to which more than one
				employer reports income and for which there is a pattern of unusual multiple
				use. The notification letter shall identify the number of employers to which
				income is being reported as well as sufficient information notifying the
				employee of the process to contact the Social Security Administration Fraud
				Hotline if the employee believes the employee’s identity may have been stolen.
				The notice shall not share information protected as private, in order to avoid
				any recipient of the notice from being in the position to further commit or
				begin committing identity theft.
								(ii)If the person to whom the social security
				account number was issued by the Social Security Administration has been
				identified and confirmed by the Commissioner, and indicates that the social
				security account number was used without their knowledge, the Secretary and the
				Commissioner shall lock the social security account number for employment
				eligibility verification purposes and shall notify the employers of the
				individuals who wrongfully submitted the social security account number that
				the employee may not be work eligible.
								(iii)Each employer receiving such notification
				of an incorrect social security account number under clause (ii) shall use the
				verification system described in subsection (d) to check the work eligibility
				status of the applicable employee within 10 business days of receipt of the
				notification.
								(C)On a mandatory
				basis for certain mismatched wage and tax statements
								(i)In
				generalIn the case of an
				employer who is required by this subsection to use the verification system
				described in subsection (d), or has elected voluntarily to use such system, and
				who receives a notice described in clause (ii) identifying an individual
				employee, the employer shall, not later than 30 calendar days after receipt of
				such notice, use the verification system described in subsection (d) to verify
				the employment eligibility of the employee in accordance with the instructions
				in such notice if the individual is still on the payroll of the
				employer.
								(ii)NoticeThe
				Commissioner of Social Security shall issue a notice to an employer submitting
				one or more mismatched wage and tax statements or corrected wage and tax
				statements containing the following:
									(I)A description of
				the mismatched information.
									(II)An explanation of
				the steps that the employer is required to take to correct the mismatched
				information.
									(III)An explanation
				of the employment eligibility verification requirement described in clause
				(i).
									(D)On a voluntary
				basisSubject to paragraph
				(2), and subparagraphs (A) through (C) of this paragraph, beginning on the date
				that is 30 days after the date of the enactment of the Legal Workforce Act, an
				employer may make an inquiry, as provided in subsection (d), using the
				verification system to seek verification of the identity and employment
				eligibility of any individual employed by the employer. If an employer chooses
				voluntarily to seek verification of any individual employed by the employer,
				the employer shall seek verification of all individuals so employed. An
				employer’s decision about whether or not voluntarily to seek verification of
				its current workforce under this subparagraph may not be considered by any
				government agency in any proceeding, investigation, or review provided for in
				this Act.
							(E)VerificationParagraph (1)(C)(ii) shall apply to
				verifications pursuant to this paragraph on the same basis as it applies to
				verifications pursuant to paragraph (1), except that employers shall—
								(i)use a form
				designated or established by the Secretary by regulation for purposes of this
				paragraph; and
								(ii)retain a paper, microfiche, microfilm, or
				electronic version of the form and make it available for inspection by officers
				of the Department of Homeland Security, the Special Counsel for
				Immigration-Related Unfair Employment Practices, or the Department of Labor
				during the period beginning on the date the verification commences and ending
				on the date that is the later of 3 years after the date of such verification or
				1 year after the date the individual’s employment is terminated.
								(4)Early
				compliance
							(A)Former E-Verify
				required users, including Federal contractorsNotwithstanding the deadlines in paragraphs
				(1) and (2), beginning on the date of the enactment of the Legal Workforce Act,
				the Secretary is authorized to commence requiring employers required to
				participate in the E–Verify Program described in section 403(a) of the Illegal
				Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
				note), including employers required to participate in such program by reason of
				Federal acquisition laws (and regulations promulgated under those laws,
				including the Federal Acquisition Regulation), to commence compliance with the
				requirements of this subsection (and any additional requirements of such
				Federal acquisition laws and regulation) in lieu of any requirement to
				participate in the E-Verify Program.
							(B)Former E-Verify
				voluntary users and others desiring early
				complianceNotwithstanding the deadlines in paragraphs (1) and
				(2), beginning on the date of the enactment of the Legal Workforce Act, the
				Secretary shall provide for the voluntary compliance with the requirements of
				this subsection by employers voluntarily electing to participate in the
				E–Verify Program described in section 403(a) of the Illegal Immigration Reform
				and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) before such
				date, as well as by other employers seeking voluntary early compliance.
							(5)Copying of
				documentation permittedNotwithstanding any other provision of
				law, the person or entity may copy a document presented by an individual
				pursuant to this subsection and may retain the copy, but only (except as
				otherwise permitted under law) for the purpose of complying with the
				requirements of this subsection.
						(6)Limitation on
				use of formsA form designated or established by the Secretary of
				Homeland Security under this subsection and any information contained in or
				appended to such form, may not be used for purposes other than for enforcement
				of this Act and any other provision of Federal criminal law.
						(7)Good faith
				compliance
							(A)In
				generalExcept as otherwise provided in this subsection, a person
				or entity is considered to have complied with a requirement of this subsection
				notwithstanding a technical or procedural failure to meet such requirement if
				there was a good faith attempt to comply with the requirement.
							(B)Exception if
				failure to correct after noticeSubparagraph (A) shall not apply
				if—
								(i)the failure is not
				de minimus;
								(ii)the Secretary of
				Homeland Security has explained to the person or entity the basis for the
				failure and why it is not de minimus;
								(iii)the person or
				entity has been provided a period of not less than 30 calendar days (beginning
				after the date of the explanation) within which to correct the failure;
				and
								(iv)the person or
				entity has not corrected the failure voluntarily within such period.
								(C)Exception for
				pattern or practice violatorsSubparagraph (A) shall not apply to
				a person or entity that has or is engaging in a pattern or practice of
				violations of subsection (a)(1)(A) or (a)(2).
							(8)Single extension
				of deadlines upon certificationIn a case in which the Secretary
				of Homeland Security has certified to the Congress that the employment
				eligibility verification system required under subsection (d) will not be fully
				operational by the date that is 6 months after the date of the enactment of the
				Legal Workforce Act, each deadline established under this section for an
				employer to make an inquiry using such system shall be extended by 6 months. No
				other extension of such a deadline shall be
				made.
						.
			(b)Date of
			 hireSection 274A(h) of the Immigration and Nationality Act (8
			 U.S.C. 1324a(h)) is amended by adding at the end the following:
				
					(4)Definition of
				date of hireAs used in this
				section, the term date of hire means the date of actual
				commencement of employment for wages or other remuneration, unless otherwise
				specified.
					.
			3.Employment
			 eligibility verification systemSection 274A(d) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1324a(d)) is amended to read as follows:
			
				(d)Employment
				eligibility verification system
					(1)In
				generalPatterned on the employment eligibility confirmation
				system established under section 404 of the Illegal Immigration Reform and
				Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), the Secretary of
				Homeland Security shall establish and administer a verification system through
				which the Secretary (or a designee of the Secretary, which may be a
				nongovernmental entity)—
						(A)responds to
				inquiries made by persons at any time through a toll-free telephone line and
				other toll-free electronic media concerning an individual’s identity and
				whether the individual is authorized to be employed; and
						(B)maintains records
				of the inquiries that were made, of verifications provided (or not provided),
				and of the codes provided to inquirers as evidence of their compliance with
				their obligations under this section.
						(2)Initial
				responseThe verification system shall provide confirmation or a
				tentative nonconfirmation of an individual’s identity and employment
				eligibility within 3 working days of the initial inquiry. If providing
				confirmation or tentative nonconfirmation, the verification system shall
				provide an appropriate code indicating such confirmation or such
				nonconfirmation.
					(3)Secondary
				confirmation process in case of tentative nonconfirmationIn cases of tentative nonconfirmation, the
				Secretary shall specify, in consultation with the Commissioner of Social
				Security, an available secondary verification process to confirm the validity
				of information provided and to provide a final confirmation or nonconfirmation
				not later than 10 working days after the date on which the notice of the
				tentative nonconfirmation is received by the employee. The Secretary, in
				consultation with the Commissioner, may extend this deadline on a case-by-case
				basis, and if the time is extended, shall document such extension within the
				verification system. When final confirmation or nonconfirmation is provided,
				the verification system shall provide an appropriate code indicating such
				confirmation or nonconfirmation.
					(4)Design and
				operation of systemThe verification system shall be designed and
				operated—
						(A)to maximize its
				reliability and ease of use by persons and other entities consistent with
				insulating and protecting the privacy and security of the underlying
				information;
						(B)to respond to all
				inquiries made by such persons and entities on whether individuals are
				authorized to be employed and to register all times when such inquiries are not
				received;
						(C)with appropriate
				administrative, technical, and physical safeguards to prevent unauthorized
				disclosure of personal information;
						(D)to have reasonable
				safeguards against the system’s resulting in unlawful discriminatory practices
				based on national origin or citizenship status, including—
							(i)the selective or
				unauthorized use of the system to verify eligibility; or
							(ii)the exclusion of
				certain individuals from consideration for employment as a result of a
				perceived likelihood that additional verification will be required, beyond what
				is required for most job applicants; and
							(E)to limit the
				subjects of verification to the following individuals:
							(i)Individuals hired,
				referred, or recruited, in accordance with paragraph (1) or (4) of subsection
				(b).
							(ii)Employees and
				prospective employees, in accordance with paragraph (1), (2), (3), or (4) of
				subsection (b).
							(iii)Individuals seeking to confirm their own
				employment eligibility on a voluntary basis.
							(5)Responsibilities
				of Commissioner of Social SecurityAs part of the verification
				system, the Commissioner of Social Security, in consultation with the Secretary
				of Homeland Security (and any designee of the Secretary selected to establish
				and administer the verification system), shall establish a reliable, secure
				method, which, within the time periods specified under paragraphs (2) and (3),
				compares the name and social security account number provided in an inquiry
				against such information maintained by the Commissioner in order to validate
				(or not validate) the information provided regarding an individual whose
				identity and employment eligibility must be confirmed, the correspondence of
				the name and number, and whether the individual has presented a social security
				account number that is not valid for employment. The Commissioner shall not
				disclose or release social security information (other than such confirmation
				or nonconfirmation) under the verification system except as provided for in
				this section or section 205(c)(2)(I) of the Social Security Act.
					(6)Responsibilities
				of Secretary of Homeland SecurityAs part of the verification system, the
				Secretary of Homeland Security (in consultation with any designee of the
				Secretary selected to establish and administer the verification system), shall
				establish a reliable, secure method, which, within the time periods specified
				under paragraphs (2) and (3), compares the name and alien identification or
				authorization number (or any other information as determined relevant by the
				Secretary) which are provided in an inquiry against such information maintained
				or accessed by the Secretary in order to validate (or not validate) the
				information provided, the correspondence of the name and number, whether the
				alien is authorized to be employed in the United States, or to the extent that
				the Secretary determines to be feasible and appropriate, whether the records
				available to the Secretary verify the identity or status of a national of the
				United States.
					(7)Offenses
						(A)In
				generalAny person or entity
				that, in making an inquiry under subsection (b)(1)(C)(i)(II), provides to the
				verification system a social security account number or an identification or
				authorization number established by the Secretary of Homeland Security that
				belongs to a person other than the individual whose identity and employment
				authorization are being verified, knowing that the number does not belong to
				the individual whose identity and employment authorization are being verified,
				shall be fined under title 18, United States Code, imprisoned not less than 1
				year and not more than 15 years, or both. If the person or entity, in making an
				inquiry under subsection (b)(1)(C)(i)(II), during and in relation to any felony
				violation enumerated in section 1028A(c) of title 18, United States Code,
				provides to the verification system a social security account number or an
				identification or authorization number established by the Secretary of Homeland
				Security that belongs to a person other than the individual whose identity and
				employment authorization are being verified, knowing that the number does not
				belong to the individual whose identity and work authorization are being
				verified, in addition to the punishment provided for such felony, shall be
				fined under title 18, United States Code, imprisoned for a term of 2 years, or
				both.
						(B)Consecutive
				sentenceNotwithstanding any other provision of law—
							(i)a
				court shall not place on probation any person or entity convicted of a
				violation of this paragraph;
							(ii)except as
				provided in clause (iv), no term of imprisonment imposed on a person or entity
				under this section shall run concurrently with any other term of imprisonment
				imposed on the person or entity under any other provision of law, including any
				term of imprisonment imposed for the felony enumerated in section 1028A(c) of
				title 18, United States Code, during which the violation of this paragraph
				occurred;
							(iii)in determining
				any term of imprisonment to be imposed for the felony enumerated in section
				1028A(c) of title 18, United States Code, during which the violation of this
				section occurred, a court shall not in any way reduce the term to be imposed
				for such crime so as to compensate for, or otherwise take into account, any
				separate term of imprisonment imposed or to be imposed for a violation of this
				paragraph; and
							(iv)a
				term of imprisonment imposed on a person or entity for a violation of this
				paragraph may, in the discretion of the court, run concurrently, in whole or in
				part, only with another term of imprisonment that is imposed by the court at
				the same time on that person or entity for an additional violation of this
				paragraph, except that such discretion shall be exercised in accordance with
				any applicable guidelines and policy statements issued by the United States
				Sentencing Commission pursuant to section 994 of title 28, United States
				Code.
							(8)Updating
				informationThe Commissioner of Social Security and the Secretary
				of Homeland Security shall update their information in a manner that promotes
				the maximum accuracy and shall provide a process for the prompt correction of
				erroneous information, including instances in which it is brought to their
				attention in the secondary verification process described in paragraph
				(3).
					(9)Limitation on
				use of the verification system and any related systems
						(A)No national
				identification cardNothing in this section shall be construed to
				authorize, directly or indirectly, the issuance or use of national
				identification cards or the establishment of a national identification
				card.
						(B)Critical
				infrastructureThe Secretary
				may authorize or direct any person or entity responsible for granting access
				to, protecting, securing, operating, administering, or regulating part of the
				critical infrastructure (as defined in section 1016(e) of the Critical
				Infrastructure Protection Act of 2001 (42 U.S.C. 5195c(e))) to use the
				verification system to the extent the Secretary determines that such use will
				assist in the protection of the critical infrastructure.
						(10)RemediesIf an individual alleges that the
				individual would not have been dismissed from a job but for an error of the
				verification mechanism, the individual may seek compensation only through the
				mechanism of the Federal Tort Claims Act, and injunctive relief to correct such
				error. No class action may be brought under this
				paragraph.
					.
		4.Recruitment,
			 referral, and continuation of employment
			(a)Additional
			 changes to rules for recruitment, referral, and continuation of
			 employmentSection 274A(a) of the Immigration and Nationality Act
			 (8 U.S.C. 1324a(a)) is amended—
				(1)in paragraph
			 (1)(A), by striking for a fee;
				(2)in paragraph (1),
			 by amending subparagraph (B) to read as follows:
					
						(B)to hire, continue
				to employ, or to recruit or refer for employment in the United States an
				individual without complying with the requirements of subsection
				(b).
						;
				(3)in paragraph (2),
			 by striking after hiring an alien for employment in accordance with
			 paragraph (1), and inserting after complying with paragraph
			 (1),; and
				(4)in paragraph (3), by striking
			 hiring, and inserting hiring, employing, each
			 place it appears.
				(b)DefinitionSection 274A(h) of the Immigration and
			 Nationality Act (8 U.S.C. 1324a(h)), as amended by section 2(b) of this Act, is
			 further amended by adding at the end the following:
				
					(5)Definition of
				recruit or referAs used in
				this section, the term refer means the act of sending or directing
				a person who is in the United States or transmitting documentation or
				information to another, directly or indirectly, with the intent of obtaining
				employment in the United States for such person. Only persons or entities
				referring for remuneration (whether on a retainer or contingency basis) are
				included in the definition, except that union hiring halls that refer union
				members or nonunion individuals who pay union membership dues are included in
				the definition whether or not they receive remuneration, as are labor service
				entities or labor service agencies, whether public, private, for-profit, or
				nonprofit, that refer, dispatch, or otherwise facilitate the hiring of laborers
				for any period of time by a third party. As used in this section, the term
				recruit means the act of soliciting a person who is in the United
				States, directly or indirectly, and referring the person to another with the
				intent of obtaining employment for that person. Only persons or entities
				referring for remuneration (whether on a retainer or contingency basis) are
				included in the definition, except that union hiring halls that refer union
				members or nonunion individuals who pay union membership dues are included in
				this definition whether or not they receive remuneration, as are labor service
				entities or labor service agencies, whether public, private, for-profit, or
				nonprofit that recruit, dispatch, or otherwise facilitate the hiring of
				laborers for any period of time by a third
				party.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 1 year after the date of the
			 enactment of this Act, except that the amendments made by subsection (a) shall
			 take effect 6 months after the date of the enactment of this Act insofar as
			 such amendments relate to continuation of employment.
			5.Good faith
			 defenseSection 274A(a)(3) of
			 the Immigration and Nationality Act (8 U.S.C. 1324a(a)(3)) is amended to read
			 as follows:
			
				(3)Good faith
				defense
					(A)DefenseAn employer (or person or entity that
				hires, employs, recruits, or refers (as defined in subsection (h)(5)), or is
				otherwise obligated to comply with this section) who establishes that it has
				complied in good faith with the requirements of subsection (b)—
						(i)shall not be
				liable to a job applicant, an employee, the Federal Government, or a State or
				local government, under Federal, State, or local criminal or civil law for any
				employment-related action taken with respect to a job applicant or employee in
				good-faith reliance on information provided through the system established
				under subsection (d); and
						(ii)has established
				compliance with its obligations under subparagraphs (A) and (B) of paragraph
				(1) and subsection (b) absent a showing by the Secretary of Homeland Security,
				by clear and convincing evidence, that the employer had knowledge that an
				employee is an unauthorized alien.
						(B)Failure to seek
				and obtain verificationSubject to the effective dates and other
				deadlines applicable under subsection (b), in the case of a person or entity in
				the United States that hires, or continues to employ, an individual, or
				recruits or refers an individual for employment, the following requirements
				apply:
						(i)Failure to seek
				verification
							(I)In
				generalIf the person or entity has not made an inquiry, under
				the mechanism established under subsection (d) and in accordance with the
				timeframes established under subsection (b), seeking verification of the
				identity and work eligibility of the individual, the defense under subparagraph
				(A) shall not be considered to apply with respect to any employment, except as
				provided in subclause (II).
							(II)Special rule
				for failure of verification mechanismIf such a person or entity
				in good faith attempts to make an inquiry in order to qualify for the defense
				under subparagraph (A) and the verification mechanism has registered that not
				all inquiries were responded to during the relevant time, the person or entity
				can make an inquiry until the end of the first subsequent working day in which
				the verification mechanism registers no nonresponses and qualify for such
				defense.
							(ii)Failure to
				obtain verificationIf the person or entity has made the inquiry
				described in clause (i)(I) but has not received an appropriate verification of
				such identity and work eligibility under such mechanism within the time period
				specified under subsection (d)(2) after the time the verification inquiry was
				received, the defense under subparagraph (A) shall not be considered to apply
				with respect to any employment after the end of such time
				period.
						.
		6.PreemptionSection 274A(h)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1324a(h)(2)) is amended to read as follows:
			
				(2)PreemptionThe provisions of this section preempt any
				State or local law, ordinance, policy, or rule, including any criminal or civil
				fine or penalty structure, insofar as they may now or hereafter relate to the
				hiring, continued employment, or status verification for employment eligibility
				purposes, of unauthorized aliens. A State, locality, municipality, or political
				subdivision may exercise its authority over business licensing and similar laws
				as a penalty for failure to use the verification system described in subsection
				(d) to verify employment eligibility when and as required under subsection
				(b).
				.
		7.Repeal
			(a)In
			 generalSubtitle A of title
			 IV of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (8 U.S.C. 1234a note) is repealed.
			(b)ReferencesAny reference in any Federal law, Executive
			 order, rule, regulation, or delegation of authority, or any document of, or
			 pertaining to, the Department of Homeland Security, Department of Justice, or
			 the Social Security Administration, to the employment eligibility confirmation
			 system established under section 404 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is deemed to refer
			 to the employment eligibility confirmation system established under section
			 274A(d) of the Immigration and Nationality Act, as amended by section 3 of this
			 Act.
			(c)Effective
			 dateThis section shall take effect on the date that is 36 months
			 after the date of the enactment of this Act.
			8.PenaltiesSection 274A of the
			 Immigration and Nationality Act (8
			 U.S.C. 1324a) is amended—
			(1)in subsection
			 (e)(1)—
				(A)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security; and
				(B)by striking
			 Service and inserting Department of Homeland
			 Security;
				(2)in subsection
			 (e)(4)—
				(A)in subparagraph
			 (A), in the matter before clause (i), by inserting , subject to
			 paragraph (10), after in an amount;
				(B)in subparagraph
			 (A)(i), by striking not less than $250 and not more than $2,000
			 and inserting not less than $2,500 and not more than
			 $5,000;
				(C)in subparagraph
			 (A)(ii), by striking not less than $2,000 and not more than
			 $5,000 and inserting not less than $5,000 and not more than
			 $10,000;
				(D)in subparagraph
			 (A)(iii), by striking not less than $3,000 and not more than
			 $10,000 and inserting not less than $10,000 and not more than
			 $25,000; and
				(E)by amending
			 subparagraph (B) to read as follows:
					
						(B)may require the
				person or entity to take such other remedial action as is
				appropriate.
						;
				(3)in subsection
			 (e)(5)—
				(A)in the paragraph
			 heading, strike paperwork;
				(B)by inserting
			 , subject to paragraphs (10) through (12), after in an
			 amount;
				(C)by striking
			 $100 and inserting $1,000;
				(D)by striking
			 $1,000 and inserting $25,000;
				(E)by adding at the
			 end the following: Failure by a person or entity to utilize the
			 employment eligibility verification system as required by law, or providing
			 information to the system that the person or entity knows or reasonably
			 believes to be false, shall be treated as a violation of subsection
			 (a)(1)(A).;
				(4)by adding at the
			 end of subsection (e) the following:
				
					(10)Exemption from
				penalty for good faith violationIn the case of imposition of a
				civil penalty under paragraph (4)(A) with respect to a violation of subsection
				(a)(1)(A) or (a)(2) for hiring or continuation of employment or recruitment or
				referral by person or entity and in the case of imposition of a civil penalty
				under paragraph (5) for a violation of subsection (a)(1)(B) for hiring or
				recruitment or referral by a person or entity, the penalty otherwise imposed
				may be waived or reduced if the violator establishes that the violator acted in
				good faith.
					(11)Authority to
				debar employers for certain violations
						(A)In
				generalIf a person or entity
				is determined by the Secretary of Homeland Security to be a repeat violator of
				paragraph (1)(A) or (2) of subsection (a), or is convicted of a crime under
				this section, such person or entity may be considered for debarment from the
				receipt of Federal contracts, grants, or cooperative agreements in accordance
				with the debarment standards and pursuant to the debarment procedures set forth
				in the Federal Acquisition Regulation.
						(B)Does not have
				contract, grant, agreementIf
				the Secretary of Homeland Security or the Attorney General wishes to have a
				person or entity considered for debarment in accordance with this paragraph,
				and such an person or entity does not hold a Federal contract, grant or
				cooperative agreement, the Secretary or Attorney General shall refer the matter
				to the Administrator of General Services to determine whether to list the
				person or entity on the List of Parties Excluded from Federal Procurement, and
				if so, for what duration and under what scope.
						(C)Has contract,
				grant, agreementIf the
				Secretary of Homeland Security or the Attorney General wishes to have a person
				or entity considered for debarment in accordance with this paragraph, and such
				person or entity holds a Federal contract, grant or cooperative agreement, the
				Secretary or Attorney General shall advise all agencies or departments holding
				a contract, grant, or cooperative agreement with the person or entity of the
				Government’s interest in having the person or entity considered for debarment,
				and after soliciting and considering the views of all such agencies and
				departments, the Secretary or Attorney General may refer the matter to any
				appropriate lead agency to determine whether to list the person or entity on
				the List of Parties Excluded from Federal Procurement, and if so, for what
				duration and under what scope.
						(D)ReviewAny decision to debar a person or entity in
				accordance with this paragraph shall be reviewable pursuant to part 9.4 of the
				Federal Acquisition Regulation.
						(12)Office for
				State and local government complaintsThe Secretary of Homeland Security shall
				establish an office—
						(A)to which State and
				local government agencies may submit information indicating potential
				violations of subsection (a), (b), or (g)(1) that were generated in the normal
				course of law enforcement or the normal course of other official activities in
				the State or locality;
						(B)that is required
				to indicate to the complaining State or local agency within 5 business days of
				the filing of such a complaint by identifying whether the Secretary will
				further investigate the information provided;
						(C)that is required
				to investigate those complaints filed by State or local government agencies
				that, on their face, have a substantial probability of validity;
						(D)that is required
				to notify the complaining State or local agency of the results of any such
				investigation conducted; and
						(E)that is required
				to report to the Congress annually the number of complaints received under this
				paragraph, the States and localities that filed such complaints, and the
				resolution of the complaints investigated by the
				Secretary.
						;
				and
			(5)by amending
			 paragraph (1) of subsection (f) to read as follows:
				
					(1)Criminal
				penaltyAny person or entity which engages in a pattern or
				practice of violations of subsection (a) (1) or (2) shall be fined not more
				than $15,000 for each unauthorized alien with respect to which such a violation
				occurs, imprisoned for not less than one year and not more than 10 years, or
				both, notwithstanding the provisions of any other Federal law relating to fine
				levels.
					.
			9.Protection of
			 Social Security Administration programs
			(a)Funding under
			 agreementEffective for fiscal years beginning on or after
			 October 1, 2012, the Commissioner of Social Security and the Secretary of
			 Homeland Security shall enter into and maintain an agreement which
			 shall—
				(1)provide funds to
			 the Commissioner for the full costs of the responsibilities of the Commissioner
			 under section 274A(d) of the Immigration and Nationality Act (8 U.S.C.
			 1324a(d)), as amended by section 3 of this Act, including (but not limited
			 to)—
					(A)acquiring,
			 installing, and maintaining technological equipment and systems necessary for
			 the fulfillment of the responsibilities of the Commissioner under such section
			 274A(d), but only that portion of such costs that are attributable exclusively
			 to such responsibilities; and
					(B)responding to
			 individuals who contest a tentative nonconfirmation provided by the employment
			 eligibility verification system established under such section;
					(2)provide such funds
			 annually in advance of the applicable quarter based on estimating methodology
			 agreed to by the Commissioner and the Secretary (except in such instances where
			 the delayed enactment of an annual appropriation may preclude such quarterly
			 payments); and
				(3)require an annual
			 accounting and reconciliation of the actual costs incurred and the funds
			 provided under the agreement, which shall be reviewed by the Inspectors General
			 of the Social Security Administration and the Department of Homeland
			 Security.
				(b)Continuation of
			 employment verification in absence of timely agreementIn any case in which the agreement required
			 under subsection (a) for any fiscal year beginning on or after October 1, 2012,
			 has not been reached as of October 1 of such fiscal year, the latest agreement
			 between the Commissioner and the Secretary of Homeland Security providing for
			 funding to cover the costs of the responsibilities of the Commissioner under
			 section 274A(d) of the Immigration and Nationality Act (8 U.S.C. 1324a(d))
			 shall be deemed in effect on an interim basis for such fiscal year until such
			 time as an agreement required under subsection (a) is subsequently reached,
			 except that the terms of such interim agreement shall be modified by the
			 Director of the Office of Management and Budget to adjust for inflation and any
			 increase or decrease in the volume of requests under the employment eligibility
			 verification system. In any case in which an interim agreement applies for any
			 fiscal year under this subsection, the Commissioner and the Secretary shall,
			 not later than October 1 of such fiscal year, notify the Committee on Ways and
			 Means, the Committee on the Judiciary, and the Committee on Appropriations of
			 the House of Representatives and the Committee on Finance, the Committee on the
			 Judiciary, and the Committee on Appropriations of the Senate of the failure to
			 reach the agreement required under subsection (a) for such fiscal year. Until
			 such time as the agreement required under subsection (a) has been reached for
			 such fiscal year, the Commissioner and the Secretary shall, not later than the
			 end of each 90-day period after October 1 of such fiscal year, notify such
			 Committees of the status of negotiations between the Commissioner and the
			 Secretary in order to reach such an agreement.
			10.Fraud
			 prevention
			(a)Blocking misused
			 social security account numbersThe Secretary of Homeland Security, in
			 consultation with the Commissioner of Social Security, shall establish a
			 program in which social security account numbers that have been identified to
			 be subject to unusual multiple use in the employment eligibility verification
			 system established under section 274A(d) of the Immigration and Nationality Act
			 (8 U.S.C. 1324a(d)), as amended by section 3 of this Act, or that are otherwise
			 suspected or determined to have been compromised by identity fraud or other
			 misuse, shall be blocked from use for such system purposes unless the
			 individual using such number is able to establish, through secure and fair
			 additional security procedures, that the individual is the legitimate holder of
			 the number.
			(b)Allowing
			 suspension of use of certain social security account numbersThe Secretary of Homeland Security, in
			 consultation with the Commissioner of Social Security, shall establish a
			 program which shall provide a reliable, secure method by which victims of
			 identity fraud and other individuals may suspend or limit the use of their
			 social security account number or other identifying information for purposes of
			 the employment eligibility verification system established under section
			 274A(d) of the Immigration and Nationality Act (8 U.S.C. 1324a(d)), as amended
			 by section 3 of this Act. The Secretary may implement the program on a limited
			 pilot program basis before making it fully available to all individuals.
			11.Biometric employment
			 eligibility verification pilot programNot later than 48 months after the date of
			 the enactment of the Legal Workforce Act, the Secretary of Homeland Security,
			 after consultation with the Commissioner of Social Security and the Director of
			 the National Institute of Standards and Technology, shall establish by
			 regulation a Biometric Employment Eligibility Verification pilot program (the
			 Biometric Pilot). The purpose of the Biometric Pilot shall be to
			 provide for identity authentication and employment eligibility verification
			 with respect to enrolled new employees which shall be available to subject
			 employers who elect to participate in the Biometric Pilot. Any subject employer
			 may cancel the employer’s participation in the Biometric Pilot after one year
			 after electing to participate without prejudice to future participation.
		
